Citation Nr: 0716845	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and bronchitis with upper 
respiratory infection.

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to service connection for recurrent 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing held at the 
RO.

In February 2006, the Board remanded the matter for 
additional evidentiary development.

The issues of entitlement to service connection for hepatitis 
C, COPD and bronchitis with upper respiratory infection, and 
recurrent spontaneous pneumothorax are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have gouty arthritis attributable in any 
way to his period of service.



CONCLUSION OF LAW

The criteria for the grant of service connection for gouty 
arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2003, May 2004, March 2006, and August 
2006 letters, with respect to the claims of entitlement to 
service connection. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2003, May 2004, March 2006, and August 2006 letters.  
As such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2003, prior to the 
adjudication of the claims.  Additionally, the record 
contains a March 2007 supplemental statement of the case 
following the May 2004, March 2006, and August 2006 letters.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2003, May 2004, March 2006, and August 2006 
letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and private treatment records from James 
Patterson, III, M.D., F. Hammond Cole, Jr., M.D., Richard L. 
Boswell, M.D., Phillip R. Bowden, M.D., Methodist Healthcare, 
and Bellevue Pulmonary Associates, P.C..  Nashville VAMC 
records from January 1976 to December 1978 were requested; 
however, there were no records available, with respect to the 
veteran, for that time frame.  VA also attempted to 
incorporate treatment records from Dr. Matlock, from the 
Inner City Medical Group, into the record, however, the 
veteran failed to respond to two requests that he complete 
and return a VA Form 21-4142.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for gouty arthritis.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had gouty arthritis in 
service and the record contains no probative evidence that 
any current gouty arthritis is otherwise related to his 
period of active service.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2006). Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran seeks service connection for gouty arthritis.  He 
alleges that the foot difficulties he experienced during his 
period of service were early manifestations of his current 
gouty arthritis. The Board notes that service connection is 
already in effect for pes planus.  

Upon a review of the medical evidence of record, the Board 
holds that service connection is not warranted for gouty 
arthritis.  Service medical records are entirely negative as 
to complaints or a diagnosis of gouty arthritis.  The Board 
acknowledges a single treatment, in March 1973, for an 
edematous second toe; however, no etiology was ascribed to 
the condition.

Similarly, post-service medical records are devoid of any 
evidence of treatment or symptomatology related to gouty 
arthritis for several years after his separation from 
service.  The first indication of complaints related to the 
veteran's gout arthritis were recorded by the veteran's 
private treatment records Dr. Patterson in January 1996.  At 
that time, the veteran was experiencing erythema in the 
knees, interphalangeal joints of the hands, and the left 
ankle.  He was diagnosed as having polyarthritis and possibly 
gout.  In July 1997, the veteran's gout had not been 
symptomatic lately; however, his arthralgias had been fairly 
symptomatic.  Treatment records from August 1998 indicate 
that the veteran had been diagnosed as having interval phase 
gouty arthritis and prescribed Ibuprofen and Lortab for 
severe pain.  VA treatment records from March 2003 indicate 
only a 10 year history of gouty arthritis, which primarily 
affected the veteran's knees and ankles.  As noted there is 
no indication prior to 1996, more than 20 years after the 
veteran's discharge from service, of treatment, complaints, 
or a diagnosis of gouty arthritis.

Moreover, the competent and probative evidence of record 
contains absolutely no indication, suggestion or finding that 
the veteran currently has gout which is causally related to 
his active service.  The Board has considered the veteran's 
lay contentions that he has gouty arthritis that is related 
to his period of service and his allegations that his 
service-connected pes planus aggravates his gout.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his contentions are 
not probative to the issue at hand.  The medical reports, 
first showing any type of arthritis, are years after service.  
A lengthy interval of time between service and initial 
postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  
  
In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for gouty arthritis. 


ORDER

Service connection for gouty arthritis is denied.


REMAND

With respect to the veteran's claim for service connection 
for hepatitis C, the veteran has a current diagnosis of 
hepatitis and his self-reported risk factors include his 
military specialty as a medical corpsman, as well as his 
service and post-service intravenous drug usage and history 
of unprotected sex with multiple partners.  The veteran's 
service medical records, however, are negative for any 
diagnosis or treatment of hepatitis.  Rather, the veteran has 
testified that he was initially informed, by a blood bank, in 
the 1990's of his hepatitis.  Because the veteran does have a 
corroborated in-service risk factor and the Board cannot make 
its own medical judgments, a remand is necessary in order to 
secure an opinion as to whether the veteran's hepatitis C 
either manifested or was incurred in service.

With respect to the veteran's claim of entitlement to service 
connection for chronic COPD and bronchitis with upper 
respiratory infection, he alleges that his respiratory 
disorder was evident in service.  As to his claim of 
entitlement to service connection for recurrent spontaneous 
pneumothorax, he testified that this is secondary to his COPD 
and bronchitis with upper respiratory infections.  Service 
medical records demonstrate multiple complaints and 
treatments for upper respiratory infections, the flu, and 
pharangytis.  Post-service medical evidence indicates a one 
to two pack a day, twenty year history of smoking, which 
ended in 2000.  Although the service medical records contain 
no indication of a diagnosis of a chronic disorder, the 
veteran was treated regularly for respiratory conditions and 
he currently has a diagnosis of COPD.  Accordingly, since 
there are symptoms during service on several occasions as 
well as similar symptoms after service, a remand is required 
to determine whether the veteran's current respiratory 
problems are causally related to active service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's hepatitis C.  
The claims folder should be made available 
to the examiner.  All indicated testing or 
laboratory work should be accomplished.  
The examiner should provide a date of 
onset of the veteran's hepatitis and 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
contracted hepatitis C during his period 
of service, and if so, indicate which 
factor precipitated the onset of the 
hepatitis.  The report of examination 
should include a complete rationale for 
all opinions expressed.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any COPD and bronchitis with 
upper respiratory infection found to be 
present.  The claims folder should be made 
available to the examiner.  All indicated 
testing or laboratory work should be 
accomplished.  The examiner should identify 
the veteran's current respiratory 
disabilities and provide an opinion as to 
whether each such disability found is 
causally related to service, including the 
symptoms found therein.  If COPD, 
bronchitis or other respiratory disability 
is found to be of service origin, the 
examiner should also opine as to whether 
the recurrent spontaneous pneumothorax is 
at least as likely as not related to the 
service-related disability.  

3.  After conducting any additional 
indicated development, the RO should again 
review the record and readjudicate the 
veteran's pending claims.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


